DETAILED ACTION
Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp. (note: all inventors must fill out this form)
This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the Applicant for patent must sign any patent application correspondence being filed with the USPTO.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
A previous restriction to original claims 1-18 had been issued on March 11, 2021, Applicant in the reply canceled all of those claims and provided new claims 19-38.  While the new claimed subject matter encompasses some of the elements that were previously claimed, they do not correspond to the previous claims, so that an election 
Applicant in the remarks on August 11, 2021, states that the invention known as multiple groupings is elected and the relevant claims are 19, 20, 27-34.  But based on the new claims, it is not clear exactly what “multiple groupings” is referring to as that was never mentioned in the previous restriction on March 11, 2021, nor does any restrictive grouping given in the restriction on March 11, 2021 read on claims 19, 20, and 27-34.    

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19-26 disclose a capacitive displacement sensor having a slider and a scale wherein the sensor determines the displacement using an emitters and receivers of the sensor, classified in G01D 5/2415
II.  Claims 27-38 discloses a capacitive displace sensor waveform method which obtains measurements from different groups and maintains a history of recent data creating a waveform, which enable comparison of data over time for irregularities.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes and apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Note, that while Applicant may traverse the restriction requirement, a proper response must include a selection of which invention Applicant would like the examiner to examine. Applicant may call the examiner at the number at the end of this Office communication for any questions regarding the restriction requirement.
A telephone call was made to Mr. Kai and Chad Unterschultz on September 20, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  It was also attempted to understand Applicant’s traversal 
Further, in Applicant’s response on August 11, 2021, in the last page, Applicant has stated that the Examiner “wanted all of the details for each component to occur all together in a claim”, “the purpose of the structure should be described within the structure”, and “the examiner suggested we cancel all of our original claims”.  To be clear, it was only suggested that structural details should appear in the body of an apparatus claim, it was not stated that each component should occur together in a claim, nor was it ever stated that the purpose ‘should be described’ within the structure.  It was attempted to help Applicant by showing them issued patents that were in a similar field and how a claimed element’s purpose can be described to show the functionality of the claimed element.  Further, the Examiner never stated to ‘cancel all the original claims’, an email of proposed claims was sent in which had completely different claims than originally filed (see interview summary and office action appendix on June 6, 2021) and it was stated that if all new claims similarly to what was being submitted for the interview was to be officially filed, the original claims would need to be canceled and new claims starting with number 19 would need to be filed (this was an attempt to help Applicant on submission of claims because the claims submitted for the interview had apparatus claims 1-11 and method claims 1-9).  It is noted that specific questions about claim construction and how to incorporate specific details into the claim language should be directed to a licensed patent attorney.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896